DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a vehicle lamp with an integrally molded compound optical lens, and “a first reflector surface that disposes above a top line of the shade part on an upper side of the incidence surface and reflects a light forming a first light distribution pattern toward the emission surface; and a second reflector surface that disposes below the top line on a lower side of the incidence surface side and reflects a light forming a condensed-light distribution pattern toward the emission surface, the width of the first reflector surface is larger in a width of a vehicle width direction at a position where the first reflector surface and the second reflector surface are adjacent to each other.  “

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Lo et al., US 2017/0067610 A1, discloses a vehicle lamp with an integrally molded compound lens (Fig. 2), an upper reflector (top surface of 1, Fig. 3), a lower reflector (bottom surface of 1, Fig. 3), a shade part (13, Fig. 2). However, Lo does not disclose the width of the first reflector surface is larger in a width of a vehicle width direction at a position where the first reflector surface and the second reflector surface are adjacent to each other.
Prior art Kato et al., US 5499166, discloses a vehicle lamp with an optical lens with a top portion that is larger than the bottom portion at a point where they are adjacent (Fig. 7), and has a shade part (70cd, Fig. 7). However, the parts with different sizes are on the emission surface, not on the incidence surface.
	Claims 2-7 would be allowable due to their dependence on claim 1. 
Claim 8 recites, inter alia, a vehicle lamp, and a compound optical lens, reflector surfaces on the top side of the incidence surface and lower side of the incidence surface, a shade part between the incidence surface and the emission surface, and “the incidence surface is disposed in such a manner that a lower incidence surface positioned below the light source is closer to the light source than an upper incidence surface positioned above the light source in a vertical cross-section passing through an optical axis.  “ 
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Lo et al., US 2017/0067610 A1, discloses a vehicle lamp with an integrally molded compound lens (Fig. 2), an upper reflector (top surface of 1, Fig. 3), a lower reflector (bottom surface of 1, Fig. 3), a shade part (13, Fig. 2). However, Lo does not disclose “the incidence surface is disposed in such a manner that the lower incidence surface positioned below the light source is closer to the light source than the upper incidence surface positioned above the light source in a vertical cross-section passing through an optical axis.“
Prior art Kato et al., US 5499166, discloses a vehicle lamp with an optical lens with a top portion that is larger than the bottom portion at a point where they are adjacent (Fig. 7), and has a shade part (70cd, Fig. 7). However, Kato does not disclose ““the incidence surface is disposed in such a manner that the lower incidence surface positioned below the light source is closer to the light source than the upper incidence surface positioned above the light source in a vertical cross-section passing through an optical axis.“
Claims 9-11 would be allowable due to their dependence on Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875